DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  
-	in claim 27 line 3, “the area of the joint constriction” should be changed to --an area of a second joint constriction--;
-	in claim 27 line 8, “second” should be changed to --fourth--;
-	in claim 27 last line, “the constriction” should be changed to --the second constriction--;
-	in claim 28 line 5, “the distance” should be changed to --a distance--;
-	in claim 28 line 7, “the direction” should be changed to --a direction--;
-	in claim 28 line 8, “the original or” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Patent Application Publication 2016/0368448 A1) in view of Manley (U.S. Patent Application Publication 2007/0040368 A1).
Regarding claim 13, Yoshida et al. (at least Figs. 1-21) discloses an airbag 10 for a vehicle occupant restraint system, comprising: 
at least two opposite fabric layers delimiting at least one chamber adapted to be filled with gas, and 
at least two spacers 11, 11a, 11b, 11c which are connected to the fabric layers and, in the inflated state of the airbag 10, restrict a distance of the fabric layers from each other, wherein the spacers 11, 11a, 11b, 11c are formed by threads which in a connecting area are connected to a fabric layer, extend in a direction of the opposite fabric layer and in a further connecting area are connected to the opposite fabric layer,  
wherein a first connecting area and a second connecting area are arranged at the same fabric layer in an area of a joint constriction (see at least annotated Figs. 2, 5 attached) located between two bulges in the inflated state of the airbag 10, and 
wherein a first spacer 11 connected to the first connecting area and a second spacer 11 connected to the second connecting area in a side view intersect in the area of the constriction in the interior of the airbag (see at least annotated Figs. 2, 5 attached).
But Yoshida et al. does not specifically disclose the first spacer intersecting a third spacer in the interior of the airbag. Manley (at least Figs. 1, 5A, 5B) discloses that it is known in the art to provide a first spacer 20 intersecting a third spacer 30 in an interior of an airbag 10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Yoshida et al. according to the teachings of Manley, in order to achieve the desirable result of a more effective airbag.
Regarding claims 14 and 16-25, Yoshida et al. (at least Figs. 1-21) discloses the airbag 10, 
(claim 14) wherein the first 11 and second spacers 11 intersect directly after leaving the fabric layers (at least Figs. 2, 5);
(claim 16) wherein the first and second connecting areas delimit the constriction located between the bulges in the inflated state of the airbag 10 (at least Figs. 2, 5);
(claim 17) wherein the spacers 11, 11a, 11b, 11c are formed by several warp and/or weft threads that form the fabric layers, the spacers, in the inflated state, leaving a surface area formed by their assigned fabric layer in a connecting area, and extending in a direction of the opposite fabric layer and are connected to warp and/or weft threads of the opposite fabric layer (at least Figs. 2, 3, 5);
(claim 18) wherein the spacers 11, 11a, 11b, 11c are formed without any parts to be fastened to the fabric layers but by several of the warp and/or weft threads that form the fabric layers, wherein the warp and/or weft threads being used to form the spacers instead of the fabric layers causes the fabric layer at each connecting area to be lacking warp and/or weft threads and materially incomplete;
(claim 19) wherein at least one fabric layer is coated at least in an area of the spacers by a film applied to an outside of the at least one fabric layer (at least paragraphs [0069]-[0085]);
(claim 20) wherein the threads acting as spacers 11, 11a, 11b, 11c leave a surface area formed by one of the fabric layers from which they originate and, after forming the respective spacer 11, 11a, 11b, 11c, merge into the other fabric layer (at least Figs. 2, 5);
(claim 21) wherein two spacers at a time in the inflated state of the airbag 10 and viewed in cross- section take an X shape, as threads extend from both opposite fabric layers in the direction of the respective other fabric layer (at least Figs. 2, 5);
(claim 22) wherein threads extend from both opposite fabric layers in the direction of the respective other fabric layer and are interconnected by interweaving, at least in portions in the area of the respective spacer for jointly forming a spacer between the fabric layers (at least Figs. 2, 5);
(claim 23) wherein the threads forming a spacer take an X shape in the inflated state of the airbag 10 and when viewed in cross-section, as the threads forming the spacer extend toward each other and past each other from opposite fabric layers and finally merge into the opposite fabric layer (at least Figs. 2, 5);
(claim 24) wherein the airbag 10 is a large-area side airbag having one or more chambers, wherein the fabric layers are integrally interwoven for forming the chambers and/or the outer periphery, and wherein spacers 11, 11a, 11b, 11c are provided in at least one chamber (at least Figs. 2, 5, 14, 15, 17-19);
(claim 25) wherein the spacers 11, 11a, 11b, 11c are formed by several warp and/or weft threads that form the fabric layers and without any parts to be fastened to the fabric layers.
Regarding claim 15, the combination of Yoshida et al. and Manley as modified above discloses the airbag 10, wherein the first and second connecting areas are arranged at the same fabric layer in direct spatial vicinity to each other (at least Figs. 2, 5) but does not specifically disclose the first and second connecting areas having a maximum distance of 60 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first and second connecting areas having a maximum distance of 60 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 13-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pausch et al. (U.S. Patent 6,494,486 B2) in view of Manley (U.S. Patent Application Publication 2007/0040368 A1).
Regarding claim 13, Pausch et al. (at least Figs. 7a-7c) discloses an airbag 42 for a vehicle occupant restraint system, comprising: 
at least two opposite fabric layers delimiting at least one chamber adapted to be filled with gas, and 
at least two spacers 40, 41 which are connected to the fabric layers and, in the inflated state of the airbag 42, restrict a distance of the fabric layers from each other, wherein the spacers 40, 41 are formed by threads which in a connecting area 43, 44, 45, 46 are connected to a fabric layer, extend in a direction of the opposite fabric layer and in a further connecting area 43, 44, 45, 46 are connected to the opposite fabric layer, 
wherein a first connecting area 43, 45 and a second connecting area 44, 46 are arranged at the same fabric layer in an area of a joint constriction 47, 48 (see annotated Fig. 7b attached) located between two bulges in the inflated state of the airbag 42, and 
wherein a first spacer connected to the first connecting area and a second spacer connected to the second connecting area in a side view intersect in the area of the constriction in the interior of the chamber (at least Fig. 7b).
But Pausch et al. does not specifically disclose the first spacer intersecting a third spacer in the interior of the airbag. Manley (at least Figs. 1, 5A, 5B) discloses that it is known in the art to provide a first spacer 20 intersecting a third spacer 30 in an interior of an airbag 10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Pausch et al. according to the teachings of Manley, in order to achieve the desirable result of a more effective airbag.
Regarding claims 14, 16, and 20-24, Pausch et al. (at least Figs. 7a-7c) discloses the airbag 42, 
(claim 14) wherein the first and second spacers 40, 41 intersect directly after leaving the fabric layers;
(claim 16) wherein the first and second connecting areas 43, 45, 44, 46 delimit the constriction 47, 48 located between the bulges in the inflated state of the airbag 42;
(claim 20) wherein the threads acting as spacers 40, 41 leave a surface area formed by one of the fabric layers from which they originate and, after forming the respective spacer 40, 41, merge into the other fabric layer;
(claim 21) wherein two spacers at a time 40, 41 in the inflated state of the airbag 42 and viewed in cross- section take an X shape, as threads extend from both opposite fabric layers in the direction of the respective other fabric layer;
(claim 22) wherein threads extend from both opposite fabric layers in the direction of the respective other fabric layer and are interconnected by interweaving, at least in portions in the area of the respective spacer for jointly forming a spacer between the fabric layers (examiner notes the method of forming “by interweaving” does not serve to distinguish in an apparatus claim);
(claim 23) wherein the threads forming a spacer take an X shape in the inflated state of the airbag 42 and when viewed in cross-section, as the threads forming the spacer extend toward each other and past each other from opposite fabric layers and finally merge into the opposite fabric layer;
(claim 24) wherein the airbag 42 is a large-area side airbag having one or more chambers, wherein the fabric layers are integrally interwoven for forming the chambers and/or the outer periphery, and wherein spacers 40, 41 are provided in at least one chamber.
Regarding claim 15, the combination of Pausch et al. and Manley as modified above discloses the airbag 42, wherein the first 43, 45 and second 44, 46 connecting areas are arranged at the same fabric layer in direct spatial vicinity to each other but does not specifically disclose the first and second connecting areas having a maximum distance of 60 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first and second connecting areas having a maximum distance of 60 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616

                                                                                                                                                                                             
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

    PNG
    media_image1.png
    920
    850
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    922
    882
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    914
    872
    media_image3.png
    Greyscale